DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are pending in this application.
Claims 1-5,7, 9 and 10 have been amended by Applicant.
Claims 6 and 8 have been cancelled by Applicant.
Claims 11 and 12 are new claims.

Response to Arguments
Claim Interpretation - 35 USC § 112 (f): Applicant’s arguments, see page 8, filed 3/08/2022, with respect to claims 1-5, 9 and 10 have been fully considered and are persuasive.  The claim interpretation of claims 1-5, 9 and 10 has been withdrawn. 

Claim Rejections - 35 USC § 112 (a): Applicant’s arguments, see page 8, filed 3/08/2022, with respect to claims 8 has been fully considered and are persuasive.  The claim rejection of claim 8 has been withdrawn. 

Claim Rejections - 35 USC § 103:  Applicant's arguments filed 3/08/2022 with respect to claims 1-5,7, 9 and 10 have been fully considered but they are not persuasive.  Claims 11 and 12 are new claims which necessitate new grounds of rejection.  Applicant argues regarding claim 1, “the combination of Chiba and Son do not disclose, or suggest, the above-quoted features of claim 1”.  Specifically, "identifiably output information to an operator of the vehicle indicating whether a current state of the vehicle is . . . a transitional state corresponding to a transition from one driving state to another driving state".  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

In this case, Chiba et al. (US 20180208211 A1) discloses "identifiably output information to an operator of the vehicle indicating whether a current state of the vehicle is . . . a transitional state corresponding to a transition from one driving state to another driving state" in [0023], “The manual driving mode is an operation mode in which the own vehicle travels based on driving operations by the driver, without automatic driving being performed” and [0055] “…the traveling control unit…notifies the driver of information indicating that a transition from the automatic driving mode to the manual driving mode will be made…the traveling control unit…displays this circumstance on a display”).  The transitional state disclosed by Chiba is an “automatic switching mode” in [0032] “ three operation modes that are an automatic switching mode, an automatic driving manual-on mode, and an automatic driving manual-off mode”.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on3/21/2022 and 5/18/2022 were filed after the mailing date of the Office Action on 12/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (US 20180208211 A1) in view of Son et al. (US 20190011918 A1).

Regarding Claim 1, Chiba teaches a vehicle controller device (Chiba, Fig 1 Box 10 – Traveling Control Unit), comprising a memory (Chiba, [0075] “the program is stored in a non-transitory tangible recording medium”); and a processor that is connected to the memory (Chiba, [0075] “a program being stored in the ROM that corresponds to a non-transitory tangible recording medium, and the CPU that corresponds to a processor of a computer running the program”), the processor being configured to: acquire peripheral information regarding a periphery of the vehicle from external sensors (Chiba, [0047] “the traveling control unit…acquires information indicating peripheral conditions including other traffic, such as peripheral vehicles, traffic lights, signs, the road shape, and obstacles, based on the information acquired from the cameras…, the radars…, the inter-vehicle communication unit…, and the road-vehicle communication unit”), generate a travel plan for the vehicle based on the peripheral information (Chiba, [0036] “a traveling plan that is calculated based on the state of the own vehicle and its periphery”), control autonomous driving in which the vehicle travels in accordance with the travel plan (Chiba, [0022] “The traveling control unit 10 controls an automatic driving function for making an own vehicle travel by automatically performing a driving operation”, [0023] “The traveling control unit…makes the own vehicle travel along a route to a destination…determines peripheral conditions”), output information to  an operator of the vehicle indicating whether a current state of the vehicle is manual driving in which the vehicle travels in accordance with  operation by an occupant (Chiba, [0023] “The manual driving mode is an operation mode in which the own vehicle travels based on driving operations by the driver, without automatic driving being performed”, [0055] “…the traveling control unit…notifies the driver of information indicating that a transition from the automatic driving mode to the manual driving mode will be made…the traveling control unit…displays this circumstance on a display”), the autonomous driving (Chiba, [0023] “The automatic driving mode is an operation mode in which automatic driving is performed “, [0051] “…the traveling control unit…notifies the driver of information indicating that a transition from the manual driving mode to the automatic driving mode will be made…Notification of the information indicating that the transition to the automatic driving mode will be made is given by display or audio output”), a transitional state corresponding to a transition from one driving state to another driving state (Chiba, [0032] “ three operation modes that are an automatic switching mode, an automatic driving manual-on mode, and an automatic driving manual-off mode” Examiner interprets “automatic switching mode” as reading on transitional state ) , 

Chiba does not teach a communication interface configured to receive operation information for operating a vehicle from an operation device external to the vehicle, control remote driving in which the vehicle travels in accordance with the operation information received by the communication interface.  Chiba further does not teach remote driving. However, Son teaches these limitations.

Son teaches a communication section configured to receive remote operation information for operating a vehicle from an operation device external to the vehicle (Son, [0059]”The communication information received by the communication device may be information transmitted from an external device which can communicate with the vehicle”), control remote driving in which the vehicle travels in accordance with the remote operation information that is received (Son, [0255] “The controller may control the vehicle on the basis of a remote control signal received by the communication device when the vehicle is in the remote control mode”).  Son further teaches remote driving (Son, [0074] “a remote control mode in which a device other than the vehicle controls the vehicle”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chiba to configure the communication section to receive operation information external to the vehicle, control remote driving in which the vehicle travels in accordance with the operation information received by the communication section, and remote driving as taught by Son in order to provide “enhancing the user's driving convenience and safety” [Son, 0004]. 
Regarding Claim 2, Chiba teaches the vehicle controller device of claim 1 device (Chiba, Fig 1 Box 10 – Traveling Control Unit), wherein: the transitional state corresponds to a period of time from a start to an end of control performed in the vehicle to transition from one driving state to another driving state (Chiba, Fig 3 Step 128 “has prescribed time elapsed” , [0033] “The automatic switching mode is an operation mode in which the traveling control unit…autonomously switches between the automatic driving mode and the manual driving mode” Examiner interprets “automatic switching mode” as reading on transitional state); and the processor is configured to switch from identifiably outputting the driving state to identifiably outputting the transitional state in conjunction with commencement control of the transition (Chiba, [0051] “…the traveling control unit…notifies the driver of information indicating that a transition from the manual driving mode to the automatic driving mode will be made, via the notifying unit…Notification of the information indicating that the transition to the automatic driving mode will be made is given by display or audio output”, [0044] “The notifying unit…is an output apparatus for notifying the driver of various types of information…the notifying unit…is actualized by a display apparatus that displays an image or an audio output apparatus that outputs audio information”).  

Regarding Claim 3, Chiba teaches vehicle controller device of claim 1 (Chiba, Fig 1 Box 10 – Traveling Control Unit) wherein: a transition from one driving state to another driving state is scheduled; (Chiba, [0072] “the operation state that is required for acceptance of the transition to the automatic driving mode as a result of the driver being notified of the information indicating the transition to the automatic driving mode in advance”), the transitional state includes a period of time from when the transition from the one driving state to the other driving state becomes imminent until commencement of the transition (Chiba, Fig 3 Step 128 “has prescribed time elapsed”,  [0051] “…the traveling control unit…notifies the driver of information indicating that a transition from the manual driving mode to the automatic driving mode will be made, via the notifying unit…Notification of the information indicating that the transition to the automatic driving mode will be made is given by display or audio output”, [0044] “The notifying unit…is an output apparatus for notifying the driver of various types of information…the notifying unit…is actualized by a display apparatus that displays an image or an audio output apparatus that outputs audio information”); the processor is configured to switch from identifiably output information indicating of the driving state identifiably outputting information indicating of the transitional state when the transition has become imminent (Chiba, [0034] “The notification control unit notifies the driver of taking over the driving operation from the autonomous driving function using the display device and the speaker device  when the switch request information is acquired by the information processing unit”, Fig 3 Step S112 “give notification of transition to automatic driving”).

Regarding Claim 4, Chiba teaches the vehicle controller device of claim 1 (Chiba, Fig 1 Box 10 – Traveling Control Unit), wherein the processor is configured to identifiably output information indicating the driving state and the transitional state using mutually different notification modes (Chiba, [0044] “The notifying unit…is an output apparatus for notifying the driver of various types of information. For example, the notifying unit 28 is actualized by a display apparatus that displays an image or an audio output apparatus that outputs audio information”).  Chiba does not teach the notification of the transitional state being emphasized more than the notification of the driving state.  However, Chiba (US 20180208211 A1) teaches this limitation (Chiba, [0051] “the traveling control unit…notifies the driver of information indicating that a transition from the manual driving mode to the automatic driving mode will be made…transitions to the automatic driving…when an operation state of the driver meets a condition for transition to the automatic driving mode (such as none of a steering wheel operation, an accelerator operation, and a brake operation are inputted)”).

Regarding Claim 5, Chiba teaches the vehicle controller device of claim 1 (Chiba, Fig 1 Box 10 – Traveling Control Unit), further comprising at least one of a display or a speaker inside the vehicle (Chiba, [0044] “The notifying unit (Fig 1 Box 28)…is an output apparatus for notifying the driver of various types of information…the notifying unit…is actualized by a display apparatus that displays an image or an audio output apparatus that outputs audio information”), wherein the processor is configured to identifiably output of the driving state and the transitional state by way of the display or the speaker in response to a request by an occupant inside the vehicle (Chiba, [0030] “The operating unit…is a user interface for inputting an operating command for the vehicle traveling control system…from the driver”, [0051] “…the traveling control unit…notifies the driver of information indicating that a transition from the manual driving mode to the automatic driving mode will be made, via the notifying unit”).

Regarding Claim 9, Chiba teaches a method comprising: acquiring peripheral information regarding a periphery of the vehicle from external sensors (Chiba, [0047] “the traveling control unit…acquires information indicating peripheral conditions including other traffic, such as peripheral vehicles, traffic lights, signs, the road shape, and obstacles, based on the information acquired from the cameras…, the radars…, the inter-vehicle communication unit…, and the road-vehicle communication unit”), generating a travel plan for the vehicle based on the peripheral information (Chiba, [0036] “a traveling plan that is calculated based on the state of the own vehicle and its periphery”), controlling autonomous driving in which the vehicle travels in accordance with the travel plan (Chiba, [0022] “The traveling control unit 10 controls an automatic driving function for making an own vehicle travel by automatically performing a driving operation”, [0023] “The traveling control unit…makes the own vehicle travel along a route to a destination…determines peripheral conditions”), and outputting information to an operator of the vehicle indicating whether a current state of the vehicle is manual driving in which the vehicle travels in accordance with operation by an occupant (Chiba, [0023] “The manual driving mode is an operation mode in which the own vehicle travels based on driving operations by the driver, without automatic driving being performed”, [0055] “…the traveling control unit…notifies the driver of information indicating that a transition from the automatic driving mode to the manual driving mode will be made…the traveling control unit…displays this circumstance on a display”), the autonomous driving (Chiba, [0023] “The automatic driving mode is an operation mode in which automatic driving is performed “, [0051] “…the traveling control unit…notifies the driver of information indicating that a transition from the manual driving mode to the automatic driving mode will be made…Notification of the information indicating that the transition to the automatic driving mode will be made is given by display or audio output”), a transitional state corresponding to a transition from one driving state to another driving state (Chiba, [0032] “ three operation modes that are an automatic switching mode, an automatic driving manual-on mode, and an automatic driving manual-off mode” Examiner interprets “automatic switching mode” as reading on transitional state 

Chiba does not teach receiving operation information for operating a vehicle from an operation device external to the vehicle; controlling remote driving in which the vehicle travels in accordance with the operation information.  Chiba further does not teach remote driving.  However, Son teaches these limitations.

Son teaches receiving remote operation information for operating a vehicle from an operation device and from external to the vehicle Son, [0059]”The communication information received by the communication device may be information transmitted from an external device which can communicate with the vehicle”); controlling remote driving in which the vehicle travels in accordance with the remote operation information that is received (Son, [0255] “The controller may control the vehicle on the basis of a remote control signal received by the communication device when the vehicle is in the remote control mode”).  Son further teaches remote driving (Son, [0074] “a remote control mode in which a device other than the vehicle controls the vehicle”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chiba to include receiving operation information for operating a vehicle from an operation device external to the vehicle; controlling remote driving in which the vehicle travels in accordance with the operation information, and remote driving as taught by Son in order to provide “enhancing the user's driving convenience and safety” [Son, 0004]. 

Regarding Claim 10, Chiba teaches a non-transitory computer readable medium embodying a computer program that (Chiba, [0075] “the program is stored in a non-transitory tangible recording medium”), when executed by a processor (Chiba, [0075] “a program being stored in the ROM that corresponds to a non-transitory tangible recording medium, and the CPU that corresponds to a processor of a computer running the program”), performs a method, the method comprising: -4-Application No. 16/884,555 acquiring peripheral information regarding a periphery of the vehicle from external sensors (Chiba, [0047] “the traveling control unit…acquires information indicating peripheral conditions including other traffic, such as peripheral vehicles, traffic lights, signs, the road shape, and obstacles, based on the information acquired from the cameras…, the radars…, the inter-vehicle communication unit…, and the road-vehicle communication unit”), generating a travel plan for the vehicle based on the peripheral information (Chiba, [0036] “a traveling plan that is calculated based on the state of the own vehicle and its periphery”), controlling autonomous driving in which the vehicle travels in accordance with the travel plan (Chiba, [0022] “The traveling control unit 10 controls an automatic driving function for making an own vehicle travel by automatically performing a driving operation”, [0023] “The traveling control unit…makes the own vehicle travel along a route to a destination…determines peripheral conditions”), and identifiably outputting information to an operator of the vehicle indicating whether a current state of the vehicle is manual driving in which the vehicle travels in accordance with operation by an occupant  (Chiba, [0023] “The manual driving mode is an operation mode in which the own vehicle travels based on driving operations by the driver, without automatic driving being performed”, [0055] “…the traveling control unit…notifies the driver of information indicating that a transition from the automatic driving mode to the manual driving mode will be made…the traveling control unit…displays this circumstance on a display”), the autonomous driving (Chiba, [0023] “The automatic driving mode is an operation mode in which automatic driving is performed “, [0051] “…the traveling control unit…notifies the driver of information indicating that a transition from the manual driving mode to the automatic driving mode will be made…Notification of the information indicating that the transition to the automatic driving mode will be made is given by display or audio output”), a transitional state corresponding to a transition from one driving state to another driving state (Chiba, [0032] “ three operation modes that are an automatic switching mode, an automatic driving manual-on mode, and an automatic driving manual-off mode” Examiner interprets “automatic switching mode” as reading on transitional state ). 

Chiba does not teach receiving operation information for operating a vehicle from an operation device external to the vehicle; and controlling remote driving in which the vehicle travels in accordance with the operation information (Son, [0255] “The controller may control the vehicle on the basis of a remote control signal received by the communication device when the vehicle is in the remote control mode”). Chiba further does not teach remote driving. However, Son teaches these limitations.

Son teaches receiving remote operation information for operating a vehicle and from external to the vehicle (Son, [0059]”The communication information received by the communication device may be information transmitted from an external device which can communicate with the vehicle”); and controlling remote driving in which the vehicle travels in accordance with the operation information (Son, [0255] “The controller may control the vehicle on the basis of a remote control signal received by the communication device when the vehicle is in the remote control mode”).  Son further teaches remote driving (Son, [0074] “a remote control mode in which a device other than the vehicle controls the vehicle”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chiba to include receiving operation information for operating a vehicle from an operation device external to the vehicle; controlling remote driving in which the vehicle travels in accordance with the operation information, and remote driving as taught by Son in order to provide “enhancing the user's driving convenience and safety” [Son, 0004]. 
Regarding Claim 11, Chiba teaches a vehicle controller device Chiba, Fig 1 Box 10 – Traveling Control Unit), comprising: a processor that is connected to the memory (Chiba, [0075] “a program being stored in the ROM that corresponds to a non-transitory tangible recording medium, and the CPU that corresponds to a processor of a computer running the program”), the processor being configured to: from external to the vehicle acquire peripheral information regarding a periphery of the vehicle from external sensors (Chiba, [0047] “the traveling control unit…acquires information indicating peripheral conditions including other traffic, such as peripheral vehicles, traffic lights, signs, the road shape, and obstacles, based on the information acquired from the cameras…, the radars…, the inter-vehicle communication unit…, and the road-vehicle communication unit”), generate a travel plan for the vehicle based on the peripheral information (Chiba, [0036] “a traveling plan that is calculated based on the state of the own vehicle and its periphery”), control autonomous driving in which the vehicle travels in accordance with the travel plan  (Chiba, [0022]  “traveling control unit…controls an automatic driving function for making an own vehicle travel by automatically performing a driving operation”, [0023] “The traveling control unit…makes the own vehicle travel along a route to a destination…determines peripheral conditions”), and identifiably output information to an operator of the vehicle indicating whether a current state of the vehicle is manual driving in which the vehicle travels in accordance with operation by an occupant (Chiba, [0023] “The manual driving mode is an operation mode in which the own vehicle travels based on driving operations by the driver, without automatic driving being performed”, [0055] “…the traveling control unit…notifies the driver of information indicating that a transition from the automatic driving mode to the manual driving mode will be made…the traveling control unit…displays this circumstance on a display”), the autonomous driving, the remote driving (Chiba, [0023] “The automatic driving mode is an operation mode in which automatic driving is performed “, [0051] “…the traveling control unit…notifies the driver of information indicating that a transition from the manual driving mode to the automatic driving mode will be made…Notification of the information indicating that the transition to the automatic driving mode will be made is given by display or audio output”), or a transitional state corresponding to a transition from one driving state to another driving state (Chiba, [0032] “ three operation modes that are an automatic switching mode, an automatic driving manual-on mode, and an automatic driving manual-off mode” Examiner interprets “automatic switching mode” as reading on transitional state ), wherein the operator of the vehicle includes the occupant of the vehicle (Chiba, [0023] “The manual driving mode is an operation mode in which the own vehicle travels based on driving operations by the driver, without automatic driving being performed”).

Chiba does not teach receive remote operation information for operating a vehicle,  control remote driving in which the vehicle travels in accordance with the remote operation information that is received, and a remote operator, and the remote operation information is configured by an operation by the remote operator.  However, Son teaches these limitations.

Son teaches receive remote operation information for operating a vehicle (Son, [0059]”The communication information received by the communication device may be information transmitted from an external device which can communicate with the vehicle”), control remote driving in which the vehicle travels in accordance with the remote operation information that is received (Son, [0255] “The controller may control the vehicle on the basis of a remote control signal received by the communication device when the vehicle is in the remote control mode”),a remote operator (Son, [0077] “vehicle…can receive a remote control signal transmitted from the other device through the communication device“), and the remote operation information is configured by an operation by the remote operator (Son, [0074] “a remote control mode in which a device other than the vehicle controls the vehicle”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chiba to include receive remote operation information for operating a vehicle,  control remote driving in which the vehicle travels in accordance with the remote operation information that is received, and a remote operator, and the remote operation information is configured by an operation by the remote operator as taught by Son in order to provide “enhancing the user's driving convenience and safety” [Son, 0004]. 
Regarding Claim 12, Chiba teaches a vehicle controller device Chiba, Fig 1 Box 10 – Traveling Control Unit), comprising: a memory (Chiba, [0075] “the program is stored in a non-transitory tangible recording medium”); and a processor that is connected to the memory (Chiba, [0075] “a program being stored in the ROM that corresponds to a non-transitory tangible recording medium, and the CPU that corresponds to a processor of a computer running the program”), the processor being configured to: from external to the vehicle acquire peripheral information regarding a periphery of the vehicle from external sensors (Chiba, [0047] “the traveling control unit…acquires information indicating peripheral conditions including other traffic, such as peripheral vehicles, traffic lights, signs, the road shape, and obstacles, based on the information acquired from the cameras…, the radars…, the inter-vehicle communication unit…, and the road-vehicle communication unit”), generate a travel plan for the vehicle based on the peripheral information (Chiba, [0036] “a traveling plan that is calculated based on the state of the own vehicle and its periphery”), -6-Application No. 16/884,555 control autonomous driving in which the vehicle travels in accordance with the travel plan (Chiba, [0022] “The traveling control unit 10 controls an automatic driving function for making an own vehicle travel by automatically performing a driving operation”, [0023] “The traveling control unit…makes the own vehicle travel along a route to a destination…determines peripheral conditions”), and identifiably output information to an operator of the vehicle indicating whether a current state of the vehicle is manual driving in which the vehicle travels in accordance with operation by an occupant (Chiba, [0023] “The manual driving mode is an operation mode in which the own vehicle travels based on driving operations by the driver, without automatic driving being performed”, [0055] “…the traveling control unit…notifies the driver of information indicating that a transition from the automatic driving mode to the manual driving mode will be made…the traveling control unit…displays this circumstance on a display”, the autonomous driving (Chiba, [0023] “The automatic driving mode is an operation mode in which automatic driving is performed “, [0051] “…the traveling control unit…notifies the driver of information indicating that a transition from the manual driving mode to the automatic driving mode will be made…Notification of the information indicating that the transition to the automatic driving mode will be made is given by display or audio output”), a transitional state corresponding to a transition from one driving state to another driving state (Chiba, [0032] “ three operation modes that are an automatic switching mode, an automatic driving manual-on mode, and an automatic driving manual-off mode” Examiner interprets “automatic switching mode” as reading on transitional state ), wherein the processor is configured to continue to identifiably output the transition state after a transition from one driving state to another driving state is completed (Chiba, [0046] “the traveling control unit…starts the switching process in accompaniment with startup of the vehicle…the traveling control unit…turns on the manual driving mode and transitions to a driver in-charge operation mode. Immediately after the startup of the vehicle, the automatic driving manual-off mode is set and an automatic driving not-permitted state is displayed in the state display area”), and to terminate identifiably outputting the transition state after a predetermined amount of time has elapsed since completion of the transition to the other driving state (Chiba, [0057] “the traveling control unit…determines whether or not a prescribed wait time over which to wait for the acceptance condition to be met has elapsed”).

Chiba does not teach receive remote operation information for operating a vehicle, control remote driving in which the vehicle travels in accordance with the remote operation information that is received and remote driving.  However, Son teaches these limitations.

Son teaches receive remote operation information for operating a vehicle (Son, [0059]”The communication information received by the communication device may be information transmitted from an external device which can communicate with the vehicle”), control remote driving in which the vehicle travels in accordance with the remote operation information that is received (Son, [0255] “The controller may control the vehicle on the basis of a remote control signal received by the communication device when the vehicle is in the remote control mode”) and remote driving (Son, [0077] “vehicle…can receive a remote control signal transmitted from the other device through the communication device“), [0074] “a remote control mode in which a device other than the vehicle controls the vehicle”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chiba to include receive remote operation information for operating a vehicle, control remote driving in which the vehicle travels in accordance with the remote operation information that is received and remote driving as taught by Son in order to provide “enhancing the user's driving convenience and safety” [Son, 0004]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (US 20180208211 A1) in view of Son et al.  (US 20190011918) A1 and An et al. (US 9952054 B1).
Regarding Claim 7, Chiba teaches the vehicle controller device of claim 1 (Chiba, Fig 1 Box 10 – Traveling Control Unit).  Chiba does not teach wherein the communication section is configured to transmit information relating to the driving state or the transitional state to another vehicle in a peripheral area of the vehicle. However, An teaches this limitation.

An teaches wherein the communication section is configured to transmit information relating to the driving state or the transitional state to another vehicle in a peripheral area of the vehicle (An, Col. 11, lines. 13-20 “…the vehicle may notify the adjacent vehicle of its future driving behavior by controlling the flickering of a direction indication lamp and a brake lamp via the autonomous driving control unit…the navigation unit of the vehicle may provide autonomous driving information to the adjacent vehicle via the information provision unit…”).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Chiba to configure the communication section to transmit information relating to the driving state or the transitional state to another vehicle in a peripheral area of the vehicle as taught by Ann in order to provide “an adjacent vehicle and a pedestrian with…driving information regarding a vehicle that is being driven in autonomous driving mode” (An, Col. 1, lines 21-24) thereby improving safety by avoiding accidents (An, Col. 1, lines 37-40).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cronin et al. (US 20180203455 A1) discloses transmit information relating to the driving state or the transitional state (Cronin [0189] “driving mode setting information the autonomous vehicle…may change a driving mode to a manual driving mode and may travel in the manual driving switch area”).
Enthaler et al. (US 20180072315 A1) discloses transmit information relating to the driving state or the transitional state to the user (Enthaler, [0021] “the user of the motor vehicle may be informed that a change from the autonomous operating mode to the manual operating mode is necessary at a defined distance from or upon reaching the route section and that the user of the vehicle must thus take over the control of the motor vehicle”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662